Fourth Court of Appeals
                               San Antonio, Texas
                                     October 3, 2018

                                   No. 04-18-00516-CR

                                    Moses Eli AVILA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR7607
                      Honorable Lorina I. Rummel, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on October 3, 2018.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court